Examiner’s Amendment
1.	An Examiner's Amendment to the record appears below to place the claims in condition for allowance. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner’s amendment was given by Mr. Kim via a telephone interview on December 28, 2021.

2.	The application has been amended as follows:
Claim 1.	(Currently Amended) A method, comprising:
generating, by a device, a cloud container based on similarities between a plurality of cloud instances, 
wherein the similarities are determined based on analyzing the plurality of cloud instances with a machine learning model;
receiving, by [[a ]]the device, cloud container information for [[a ]]the cloud container,
wherein the cloud container information indicates resource utilization of first computing resources used to implement the cloud container;
receiving, by the device, cloud instance information for one or more cloud instances, of the plurality of cloud instances, executing within the cloud container,
wherein the cloud instance information indicates resource utilization of second computing resources used to implement the one or more cloud instances;

scaling, by the device and based on determining that the cloud container is to be scaled, the cloud container by one or more of:
	allocating additional computing resources to the cloud container,
	adding one or more new cloud instances to the cloud container, or
removing at least one of the one or more cloud instances from the cloud container; and
monitoring, by the device and after scaling the cloud container, the cloud container to determine whether additional scaling is to be performed.

Claim 2.	(Currently Amended) The method of claim 1, wherein the cloud container information includes information identifying at least one of:
services provided by the cloud container,
processor 
memory utilization of the cloud container.

Claim 3.	(Original) The method of claim 1, further comprising:
determining that at least two of the one or more cloud instances are similar to one another; and
wherein determining that the cloud container is to be scaled comprises:


Claim 4.	(Original) The method of claim 1, further comprising:
determining, based on at least one of the cloud container information or the cloud instance information, that a first cloud instance, of the one or more cloud instances, is not being utilized or is not properly functioning; and
wherein determining that the cloud container is to be scaled comprises:
determining that the cloud container is to be scaled based on determining that the first cloud instance is not being utilized or is not properly functioning.

Claim 5.	(Original) The method of claim 1, further comprising:
determining, based on at least one of the cloud container information or the cloud instance information, that a group of similar cloud instances, of the one or more cloud instances, are inefficiently utilizing the first computing resources; and
wherein determining that the cloud container is to be scaled comprises:
determining that the cloud container is to be scaled based on determining that the group of similar cloud instances are inefficiently utilizing the first computing resources.

Claim 6.	(Original) The method of claim 1, further comprising:
creating a new cloud container; and

removing the at least one of the one or more cloud instances from the cloud container; and
adding the at least one of the one or more cloud instances to the new cloud container.

Claim 7.	(Original) The method of claim 1, wherein monitoring the cloud container comprises:
periodically receiving additional cloud container information regarding the cloud container; and
wherein the method further comprises:
performing additional scaling of the cloud container based on the additional cloud container information.

Claim 8.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
generate a cloud container based on similarities between a plurality of cloud instances, 
wherein the similarities are determined based on analyzing the plurality of cloud instances with a machine learning model;
the cloud container,
wherein the cloud container information indicates resource utilization of first computing resources used to implement the cloud container;
receive cloud instance information for one or more cloud instances, of the plurality of cloud instances, executing within the cloud container,
wherein the cloud instance information indicates resource utilization of second computing resources used to implement the one or more cloud instances;
determine, based on at least one of the cloud container information or the cloud instance information, that the cloud container is to be scaled;
scale, based on determining that the cloud container is to be scaled, the cloud container by one or more of:
allocate additional computing resources to the cloud container,
add one or more new cloud instances to the cloud container, or
remove at least one of the one or more cloud instances from the cloud container; and
monitor, after scaling the cloud container, the cloud container to determine whether additional scaling is to be performed.

Claim 9.	(Currently Amended) The device of claim 8, wherein the cloud container information includes information identifying at least one of:
services provided by the cloud container,
processor 
memory utilization of the cloud container.

Claim 10.	(Original) The device of claim 8, wherein the one or more processors are further configured to:
determine that at least two of the one or more cloud instances are similar to one another; and
wherein the one or more processors, when determining that the cloud container is to be scaled, are configured to:
determine that the cloud container is to be scaled based on determining that the at least two of the one or more cloud instances are similar to one another.

Claim 11.	(Original) The device of claim 8, wherein the one or more processors are further configured to:
determine, based on at least one of the cloud container information or the cloud instance information, that a first cloud instance, of the one or more cloud instances, is not being utilized or is not properly functioning; and
wherein the one or more processors, when determining that the cloud container is to be scaled, are configured to:
determine that the cloud container is to be scaled based on determining that the first cloud instance is not being utilized or is not properly functioning.


determine, based on at least one of the cloud container information or the cloud instance information, that a group of similar cloud instances, of the one or more cloud instances, are inefficiently utilizing the first computing resources; and
wherein the one or more processors, when determining that the cloud container is to be scaled, are configured to:
determine that the cloud container is to be scaled based on determining that the group of similar cloud instances are inefficiently utilizing the first computing resources.

Claim 13.	(Original) The device of claim 8, wherein the one or more processors are further configured to:
create a new cloud container; and
wherein the one or more processors, when scaling the cloud container, are configured to:
remove the at least one of the one or more cloud instances from the cloud container; and
add the at least one of the one or more cloud instances to the new cloud container.

Claim 14.	(Original) The device of claim 8, wherein the one or more processors, when monitoring the cloud container, are configured to:

wherein the one or more processors are further configured to:
perform additional scaling of the cloud container based on the additional cloud container information.

Claim 15.	(Currently Amended) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the device to:
generate a cloud container based on similarities between a plurality of cloud instances,
wherein the similarities are determined based on analyzing the plurality of cloud instances with a machine learning model;
receive cloud container information for a cloud container,
wherein the cloud container information indicates resource utilization of first computing resources used to implement the cloud container;
receive cloud instance information for one or more cloud instances, of the plurality of cloud instances, executing within the cloud container,
wherein the cloud instance information indicates resource utilization of second computing resources used to implement the one or more cloud instances;

scale, based on determining that the cloud container is to be scaled, the cloud container by one or more of:
allocate additional computing resoucres to the cloud container,
add one or more new cloud instances to the cloud container, or
remove at least one of the one or more cloud instances from the cloud container; and
monitor, after scaling the cloud container, the cloud container to determine whether additional scaling is to be performed.

Claim 16.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the cloud container information includes information identifying at least one of:
services provided by the cloud container,
processor 
memory utilization of the cloud container.

Claim 17.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to:
determine that at least two of the one or more cloud instances are similar to one another; and

determine that the cloud container is to be scaled based on determining that the at least two of the one or more cloud instances are similar to one another.

Claim 18.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to:
determine, based on at least one of the cloud container information or the cloud instance information, that a first cloud instance, of the one or more cloud instances, is not being utilized or is not properly functioning; and
wherein the one or more instructions, that cause the device to determine that the cloud container is to be scaled, cause the device to:
determine that the cloud container is to be scaled based on determining that the first cloud instance is not being utilized or is not properly functioning.

Claim 19.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to:
determine, based on at least one of the cloud container information or the cloud instance information, that a group of similar cloud instances, of the one or more cloud instances, are inefficiently utilizing the first computing resources; and
wherein the one or more instructions, that cause the device to determine that the cloud container is to be scaled, cause the device to:


Claim 20.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to:
create a new cloud container; and
wherein the one or more instructions, that cause the device to scale the cloud container, cause the device to:
remove the at least one of the one or more cloud instances from the cloud container; and
add the at least one of the one or more cloud instances to the new cloud container.





Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowed over prior art of record because prior art of record fail to disclose or fairly suggest a computer implemented method for scaling cloud containers based on resource utilization of containers and application instances executing within the containers, wherein the containers are generated based on determined similarities between application instances.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/Viet D Vu/
Primary Examiner, Art Unit 2448
01/03/22